DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see remarks page 10, filed 4/7/22, with respect to claim objections have been fully considered and are persuasive.  The objections of Claims 3, 10, and 16 have been withdrawn. 
Applicant’s amendments, see specification, filed 4/7/22, with respect to specification objections have been fully considered and are persuasive.  The objections of the specification have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Newby et al. (US 2017/0027676) in view of Kovar et al. (US 4353428) and Rose et al. (US 2513969).
 Regarding Claim 1, Newby teaches a cart for supporting an animal for movement, the cart comprising: a frame (support frame 101), the frame comprising a first rail and a second rail (two lateral bars 102a-b), the frame configured for coupling to the animal (“mobility aid for quadrupeds” Abstract); a first wheel of the pair of wheels coupled to the first rail, and a second wheel of the pair wheels coupled to the second rail (Figure 1; 201 and 202). 
Newby fails to teach the pair of wheels wherein the wheels are hemispherical shaped wheels. and a halo, the halo arcuate in shape and extending from the first rail to the second rail, the halo substantially surrounding the frame, and an exterior most position of the pair of hemispherical shaped wheels wherein the halo is an exterior most structure of the device.
However, Kovar et al. teaches the pair of wheels wherein the wheels are hemispherical shaped wheels (Figure 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheels of Newby to be hemispherical shaped as taught by Kovar, in order to allow the wheelchair to navigate rugged terrain in order to improve their riding characteristics (Kovar; Col. 1 lines 15-16). 
Additionally, Rose teaches a halo (encircling member 34), the halo arcuate in shape and extending from the first rail to the second rail (rods 32), the halo substantially surrounding the frame, and an exterior most position of the pair of hemispherical shaped wheels wherein the halo is an exterior most structure of the device (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the frame of Newby with the halo of Rose, in order to help prevent the animals using the device from injuring themselves, by preventing them from bumping into anything.
Regarding Claim 2, Modified Newby teaches the cart as in claim 1. Newby further teaches the cart wherein each of the first hemispherical shaped wheel and the second hemispherical shaped wheel are adjustable a height (“the at least one leg member 106a has an adjustable length” Paragraph [0030]).
Regarding Claim 3, Modified Newby teaches the cart as in claim 1. Newby further teaches the cart wherein the first rail and the second rail are coupled to each other to define a width (“rear bar 105 substantially perpendicular to the two lateral bars 102a-b, with one end rigidly connected to each lateral bar 102a-b” Paragraph [0022]).
Regarding Claim 4, Modified Newby teaches the cart as in claim 3. Newby further teaches the cart wherein the width is adjustable (Figure 1, Joints 109a-b).
Regarding Claim 5, Modified Newby teaches the cart as in claim 1. Newby further teaches the cart wherein the first frame includes a first support and the second frame includes a second support (Figure 1, Rear harness 116).
Regarding Claim 7, Modified Newby teaches the cart as in claim 1. Newby further teaches the cart wherein the frame includes a retractable brace from a first retracted position to a second extended position to prevent tipping (Figure 1, Actuator 112a-b).
Regarding Claim 8, Newby teaches cart for suspending a portion of a disabled animal to encourage movement, the cart comprising: a frame (support frame 101), the frame being rigid and comprising: a first rail, the first rail having a first end, a second end, and a first support (first bar 102a, support 116), the first support positioned between the first end and the second end (Figure 1A); a second rail, the second rail positioned parallel to the first rail, the second rail having a first end, a second end, and a second support (Second bar 102b, support 116), the second support positioned between the first end and the second end of the second rail (Figure 1A); a harness assembly, the harness assembly extending between the first end of the first rail and the first end of the second rail, the harness assembly configured for coupling to the disabled animal (Figure 1A, the front harness 115); and a pair of wheels, a first wheel of the pair of wheels coupled to the first rail, and a second wheel of the pair of wheels coupled to the second rail (Figure 1A). 
Newby fails to teach a halo, the halo having an arcuate shape extending from a first side portion of the first rail around the second end of the first rail and the second end of the second rail to a second side portion of the second rail and an exterior most position of a pair of hemispherical shaped wheels, wherein the halo is an external most structure of the cart; and the pair of wheels wherein the wheels are hemispherical shaped wheels.
However, Rose teaches a halo (encircling member 34), having an arcuate shape extending from a first side portion of the first rail around the second end of the first rail and the second end of the second rail to a second side portion of the second rail (rods 32; Figure 1), and an exterior most position of a pair of hemispherical shaped wheels, wherein the halo is an external most structure of the cart; (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the frame of Newby with the halo of Rose, in order to help prevent the animals using the device from injuring themselves, by preventing them from bumping into anything.
Additionally, Kovar et al. teaches the pair of wheels wherein the wheels are hemispherical shaped wheels (Figure 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheels of Newby to be hemispherical shaped as taught by Kovar, in order to allow the wheelchair to navigate rugged terrain in order to improve their riding characteristics (Kovar; Col. 1 lines 15-16). 
Regarding Claim 9, Modified Newby teaches the cart in claim 8. Newby further teaches the cart wherein each of the first hemispherical shaped wheel and the second hemispherical shaped wheel are adjustable a height (“the at least one leg member 106a has an adjustable length” Paragraph [0030]).
Regarding Claim 10, Modified Newby teaches the cart in claim 8. Newby further teaches the cart wherein the first rail and the second rail are coupled to each other to define a width (“rear bar 105 substantially perpendicular to the two lateral bars 102a-b, with one end rigidly connected to each lateral bar 102a-b” Paragraph [0022]).
Regarding Claim 11, Modified Newby teaches the cart in claim 10. Newby further teaches the cart wherein the width is adjustable (Figure 1, Joints 109a-b).
Regarding Claim 13, Modified Newby teaches the cart in claim 8. Newby further teaches the cart wherein the harness assembly comprises an adjustable strap member and a clasp (Paragraph [0027]).
Regarding Claim 14, Newby teaches an apparatus for suspending and receiving at least a portion of a disabled animal to encourage movement, the apparatus comprising: a rigid frame (support frame 101), the rigid frame comprising: a first rail (first bar 102a), the first rail having a first end, a second end, and a first support (support 116), the first support positioned between the first end and the second end at an interior space of the rigid frame (Figure 1A); a second rail (second bar 102b), the second rail positioned parallel to the first rail, the second rail having a first end, a second end, and a second support (support 116), the second support positioned between the first end and the second end of the second rail at the interior space of the rigid frame (Figure 1A); and a harness assembly, the harness assembly extending between the first end of the first rail and the first end of the second rail, the harness assembly configured for coupling to the disabled animal (the front harness 115); and a pair of wheels, a wheel of the pair of wheels coupled to the first rail, and a wheel of the pair of wheels coupled to the second rail (Figure 1A). 
Newby fails to teach a halo, and a halo, the halo arcuate in shape and extending from an exterior of the rigid frame at a first side portion of the first rail around the second end of the first rail and the second end of the second rail to a second side portion of the second rail and an exterior most position of a pair of hemispherical shaped wheels, wherein the halo is an external most structure of the apparatus at least exterior to the pair of hemispherical shaped wheels; and the pair of wheels wherein the wheels are hemispherical shaped wheels.
However, Rose teaches a halo (encircling member 34), an exterior of the rigid frame at a first side portion of the first rail around the second end of the first rail and the second end of the second rail to a second side portion of the second rail (rods 32; Figure 1), and an exterior most position of a pair of hemispherical shaped wheels, wherein the halo is an external most structure of the apparatus at least exterior to the pair of hemispherical shaped wheels; (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the frame of Newby with the halo of Rose, in order to help prevent the animals using the device from injuring themselves, by preventing them from bumping into anything.
Additionally, Kovar teaches the pair of wheels wherein the wheels are hemispherical shaped wheels (Figure 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheels of Newby to be hemispherical shaped as taught by Kovar, in order to allow the wheelchair to navigate rugged terrain in order to improve their riding characteristics (Kovar; Col. 1 lines 15-16). 
Regarding Claim 15, Modified Newby teaches the cart in claim 14. Newby further teaches the cart wherein each of the first hemispherical shaped wheel and the second hemispherical shaped wheel are adjustable a height (“the at least one leg member 106a has an adjustable length” Paragraph [0030]).
Regarding Claim 16, Modified Newby teaches the cart in claim 14. Newby further teaches the cart wherein the first rail and the second rail are coupled to each other to define a width (“rear bar 105 substantially perpendicular to the two lateral bars 102a-b, with one end rigidly connected to each lateral bar 102a-b” Paragraph [0022]).
Regarding Claim 17, Modified Newby teaches the cart in claim 16. Newby further teaches the cart wherein the width is adjustable (Figure 1, Joints 109a-b).
Regarding Claim 19, Modified Newby teaches the cart in claim 14. Newby further teaches the cart wherein the harness assembly comprises an adjustable strap member and a clasp (Paragraph [0027]).
Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Newby, Kovar, and Rose as applied to claim 5, 8, and 14 above, and further in view of Xu (CN 208065364).
Regarding Claim 6, modified Newby teaches the cart of claim 5. 
Modified Newby fails to teach the cart wherein the first support and the second support are coupled together with a strap.
However, Xu teaches the cart wherein the first support and the second support are coupled together with a strap (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second support of Newby with the strap coupling them together as taught by Xu, in order to allow for further adjustment of the straps, and support different sized animals.
Regarding Claim 12, modified Newby teaches the cart of claim 8. 
Modified Newby fails to teach the cart wherein the first support and the second support are coupled together with a strap.
However, Xu teaches the cart wherein the first support and the second support are coupled together with a strap (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second support of Newby with the strap coupling them together as taught by Xu, in order to allow for further adjustment of the straps, and support different sized animals.
Regarding Claim 18, modified Newby teaches the cart of claim 14. 
Modified Newby fails to teach the cart wherein the first support and the second support are coupled together with a strap.
However, Xu teaches the cart wherein the first support and the second support are coupled together with a strap (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second support of Newby with the strap coupling them together as taught by Xu, in order to allow for further adjustment of the straps, and support different sized animals.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Newby, Kovar, and Rose as applied to claim 14 above, and further in view of Bernard et al. (US 2513969).
Regarding Claim 20, modified Newby teaches the cart of claim 14. 
Modified Newby fails to teach the cart wherein the halo has a padded surface.
However, Bernard teaches the cart wherein the halo has a padded surface (“the member of the cage being heavily padded” Claim 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the halo of modified Newby with the padding of Bernard, in order to prevent shock if the animal bumps into anything, and reduce the chance of injury.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants remarks see page 12 state “the subframe of the Oshima et al. is not intended to protect the device or be the outermost point of the device relative to the wheels.” The new rejection in view of Rose based on the amendments made to claims 1, 8, and 14 now cover this limitation as shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642